UNITED STATES COURT OF APPEALS
Filed 9/25/96
                                  TENTH CIRCUIT


 CHARLES D. KINKADE,

       Plaintiff,

       and

 DAVID NELSON,

       Plaintiff-Appellant,

             v.                                      No. 95-1438
                                              (D.C. No. 95-WY-2135-CB)
 BARRY SHARER, SERGEANT NOBIS,                        (D. Colo.)
 OFFICER JONES, OFFICER
 THOMPSON, OFFICER REEVES,
 JAMES L. WELSCH, BILL GOODMAN,
 officially and individually; ART
 KETTELL, officially; OFFICER
 TURNER, OFFICER WHITAKER,
 OFFICER GOODWIN, officially and
 individually; CITY OF BLOOMFIELD,
 purported and pretended and is being sued
 as a person; BLOOMFIELD
 MUNICIPAL COURT, being sued as a
 person; BILLY F. HILLGARTNER,
 ERVIN CHAVEZ, GORDON N.
 CRANE, SHERRY L. GALLOWAY,
 JOHN A. DEAN, JR., PAUL ONUSKA,
 officially and individually; CURTIS
 GURLEY, officially and individually, and
 JOHN DOES 1 through 100,

       Defendants-Appellees.
                                ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

       Plaintiff David Nelson, appearing pro se, appeals the dismissal of a civil action for

damages brought by Nelson and Charles Kinkade. Plaintiffs brought their action pursuant

to 42 U.S.C. § 1983, 28 U.S.C. §§ 1331 and 1332, and 28 U.S.C. § 2201. The numerous

claims alleged arise out of a drunk driving arrest of Kinkade and the related arrest of

Nelson in San Juan County, New Mexico. We affirm the district court's dismissal of this

action for lack of personal jurisdiction.

       Defendants moved to dismiss the action for lack of personal jurisdiction and

improper venue. The district court found plaintiffs had failed to allege any facts

demonstrating jurisdiction over defendants, all of whom were residents of New Mexico,

and that none of the alleged acts took place in Colorado. The only relationship between

any aspect of the case and Colorado was that plaintiffs were Colorado residents at the

time the action was filed.

       When contested, the plaintiff bears the burden of establishing that the court has


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

                                             2
personal jurisdiction over the defendant. See Wenz v. Memery Crystal, 55 F.3d 1503,

1505 (10th Cir. 1995). In the absence of an evidentiary hearing, a plaintiff need make

only a prima facie showing of jurisdiction, and the well-pleaded facts of the complaint

must be taken as true insofar as defendant's affidavits, if any, do not controvert them. On

appeal, we review the district court's decision de novo and consider only those written

submissions before the court when it rendered its decision. Id. Thus, we must determine

whether the written submissions before the district court make a prima facie showing of

personal jurisdiction.

       Nelson asserts no cognizable theory of personal jurisdiction. He alleges no actions

on the part of defendants which involved the state of Colorado, and he alleges no facts

under which the Colorado long-arm statute could confer jurisdiction. See Colo. Rev. Stat.

§ 13-1-124 (West Supp. 1995). Nelson presents no minimum contacts required by

constitutional due process before defendants can be made to answer in a court situated in

Colorado. See International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945);

American Land Program v. Bonaventura Uitgevers Maatschappij, 710 F.2d 1449, 1452

(10th Cir. 1983). Nelson has made no prima facie showing of personal jurisdiction.

       In light of our determination that Nelson has failed to invoke the jurisdiction of the

court, we need not consider the remaining issues raised on appeal.

       AFFIRMED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                              3